DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "locking mechanism" in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For purposes of examination the limitation “locking mechanism” in claim 25 is being interpreted as locking arms (as described in the instant specification dated 5/10/2019 on Pg. 9 lines 1- 26) or any other equivalent structure thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 20-26, 28-30, 34-38 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonderegger et al. (US Patent Pub. 20120310169 hereinafter 'Sonderegger').
	Regarding Claim 16, Sonderegger teaches a feedback mechanism for an injection device, the injection device configured to deliver a medicament to a user, the feedback mechanism comprising: 
an actuator (164, 212); 
a fluid chamber (see annotated fig 26A) having a restricted outlet (504), wherein the actuator is configured to urge fluid from the fluid chamber through the restricted outlet (Figs 26A-26B; [0112] interpret 212 rupturing 504 as urging fluid through 504); and 
an indicator (492) configured to provide feedback to the user after a predetermined volume of fluid has passed from the fluid chamber through the restricted outlet during use of the injection device (Fig 26B and Fig 27B; [0109]).  


    PNG
    media_image1.png
    348
    564
    media_image1.png
    Greyscale

Annotated Fig 26A
	Regarding Claim 20, Sonderegger teaches the feedback mechanism of claim 16 as described above, and further teaches the feedback mechanism wherein the indicator comprises a second chamber (interpreting 496 as the first chamber and 500 as the second chamber) configured to receive fluid passing through the restricted outlet (504).  
	Regarding Claim 21, Sonderegger teaches the feedback mechanism of claim 20 as described above, and further teaches the feedback mechanism wherein at least a part of the second chamber is configured to be displaced by fluid being received by the second chamber (Fig 26B; 492 now only has one chamber, interpreting the second chamber 500 has been displaced).
	Regarding Claim 22, Sonderegger teaches the feedback mechanism of claim 20 as described above, and further teaches the feedback mechanism wherein at least a part of the second chamber is transparent or translucent such that the user can see fluid being received by the second chamber (See Figs 27A-27B, top portion of the chamber is transparent showing indicator 492 once 500 and 496 have been mixed; [0112] teaches 492 is visible from the outside of the device).  
	Regarding Claim 23, Sonderegger teaches an injection device comprising: 
a medicament delivery mechanism (160,144) comprising: 
	a reservoir (160; see Fig 5 and annotated Fig 26A); 
	a plunger (144; see Fig 5 and 26A) configured to displace medicament from the reservoir for delivery to a user during use of the injection device [0116]; and 
a feedback mechanism (figs 26A-27B) comprising: 
	an actuator (164, 212); 
	a fluid chamber (see annotated fig 26A) having a restricted outlet (504), wherein the actuator is configured to urge fluid from the fluid chamber through the restricted outlet (Figs 26A-26B; [0112] interpret 212 rupturing 504 as urging fluid through 504); and 
	an indicator (492) configured to provide feedback to the user after a predetermined volume of fluid has passed from the fluid chamber through the restricted outlet during use of the injection device (fig 26B and Fig 27B; [0109]).  
	Regarding Claim 24, Sonderegger teaches the injection device of claim 23 as described above, and further teaches the injection device wherein the actuator (212) is configured to move into the fluid chamber after the plunger has reached a predetermined position (Fig 26B; [0112] interpreting 212 'rupturing' 504 as the actuator moving into the fluid chamber).  
	Regarding Claim 25, Sonderegger teaches [0062-0063] the injection device of claim 23 as described above, and further teaches the injection device further comprising a locking mechanism (216, 204, 136, 220) having a first position in which the locking mechanism holds the actuator (first position is when 212 is in opening 216 as described in [0062]), and a second position in which the locking mechanism releases the actuator (Fig 9 is the second position when 212 lines up with 204) such that the actuator urges fluid from the fluid chamber (see Fig 26B, where 212 is in the same position as shown in in Fig 9; it is interpreted that this movement from a first position of 212 corresponding with Fig 26A, to a second position corresponding with Figs 9 and 26B, urges the fluid from the fluid chamber as outlined in annotated Fig 26A). 
	Regarding Claim 26, Sonderegger teaches the injection device of claim 25 as described above, and further teaches the injection device wherein the locking mechanism (216, 204, 136, 220) comprises a locking arm (220) configured to engage the actuator during delivery of the medicament (see [0063] teaching 220 helps move 212 into activated position; it is interpreted that the rotation of the plunger 144 as described in [0063] is part of the drug delivery), and wherein the locking arm is configured to disengage the actuator after the medicament has been delivered (it is interpreted that 220 disengages with 212 as Fig 9 shows 212 away from the base where 220 is in Fig 4).
	Regarding Claim 28, Sonderegger teaches the injection device of claim 25 as described above, and further teaches the injection device wherein the locking mechanism (204, 216, 220, 136) is configured to release the actuator (212) when the plunger has moved to a predetermined position during delivery of the medicament (see [0063] teaching that 136 rotates the plunger to a certain position before the plunger is released. This rotation to the activated position is interpreted to be the predetermined position).
	Regarding Claim 29, Sonderegger teaches the injection device of claim 23 as described above, and further teaches the injection device wherein the reservoir contains the medicament ([0089] teaches medicament expelled from reservoir 160).  
	Regarding Claim 30, Sonderegger teaches a method of using an injection device, the method comprising: 
delivering medicament to a user [0116-0117]; 
urging fluid from a fluid chamber (area containing 496 and 504; see annotated Fig 26A) through a restricted outlet (504) after the medicament has been delivered (Figs 26A-26B; [0112] interpret 212 rupturing 504 as urging fluid through 504; further [0112] teaches this indicated completion of the delivery of the medicament); and 
providing delayed feedback to the user once a predetermined volume of fluid has passed through the restricted outlet ([112] teaches indicator shows a color change to indicate completion of the delivery of the medicament).  
	Regarding Claim 34, Sonderegger teaches the method of claim 30 as described above, and further teaches the method wherein the injection device comprises a feedback mechanism comprising an indicator comprising a second chamber (interpreting 496 as the first chamber and 500 as the second chamber), and the method further comprises receiving, by the second chamber, fluid passing through the restricted outlet (Fig 26A-26B; goes from 2 chambers to one chamber with a mixture of 496 and 500 as 504 is ruptured).
	Regarding Claim 35, Sonderegger teaches the method of claim 34 as described above, and further teaches the method further comprising displacing at least part of the second chamber with the fluid being received by the second chamber (Fig 26B, 492 now only has one chamber, interpret the second chamber has been displaced).
Regarding Claim 36, Sonderegger teaches the injection device of claim 16, wherein the actuator comprises an actuator element (the top surface of 212 is interpreted to be the actuator element of actuator 212). 
Regarding Claim 37, Sonderegger teaches the injection device of claim 36, further comprising a biasing member (140) configured to urge the actuator element (212; see Figs 26A-26B).
Regarding Claim 38, Sonderegger teaches the injection device of claim 16, wherein the actuator (212) is moveable relative to the fluid chamber (see annotated Fig 26A above) between a first position (Fig 26A) and a second position (Fig 26B).
Regarding Claim 40, Sonderegger teaches the injection device of claim 16, wherein the restricted outlet (504) comprises an orifice configured such that fluid can be urged through the orifice (see [0112]; it is interpreted that when 504 ‘ruptures’ an orifice is formed and fluid is ‘urged’ through this orifice as the fluid mixes).
Regarding Claim 41, Sonderegger teaches the injection device of claim 25, wherein the locking mechanism (216, 204, 136, 220) comprises an arm (220) or a protrusion (136; see [0063]).

Claim(s) 16, 18, 30, 32 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavi et al. (US Patent Pub. 20020007671 hereinafter 'Lavi').
Regarding Claim 16, Lavi teaches a feedback mechanism for an injection device, the injection device configured to deliver a medicament (802) to a user, the feedback mechanism comprising: 
an actuator (pressurized gas, as described in [0174]); 
a fluid chamber (803) having a restricted outlet (806), wherein the actuator is configured to urge fluid from the fluid chamber through the restricted outlet (see [0174] and Figs 34A-34B); and 
an indicator (804) configured to provide feedback to the user after a predetermined volume of fluid has passed from the fluid chamber through the restricted outlet during use of the injection device (see [0174] and Fig 34B).  
Regarding Claim 18, Lavi teaches [0174-0175] the feedback mechanism of claim 16 as described above, and further teaches the feedback mechanism wherein the indicator comprises a membrane (804) configured to be inflated by fluid passing through the restricted outlet (806).
Regarding Claim 30, Lavi teaches a method of using an injection device, the method comprising: 
delivering medicament (802) to a user ([0174-0175] teaches liquid drug being delivered); 
urging fluid from a fluid chamber (803) through a restricted outlet (806) after the medicament has been delivered ([0175] teaches air only flows through after the liquid drug has been delivered); and 
providing delayed feedback to the user once a predetermined volume of fluid has passed through the restricted outlet (see Fig 34B component 804; [0174-0175]).  
Regarding Claim 32, Lavi teaches [0174-0175] the method of claim 30 as described above, and further teaches the method wherein the injection device comprises a feedback mechanism comprising an indicator comprising a membrane (804), and the method further comprises inflating the membrane with the fluid passing through the restricted outlet (806; See Figs 34A-34b and [0174]).
Regarding Claim 39, Lavi teaches the injection device of claim 16, wherein the actuator is moveable within the fluid chamber (see [0174] and Figs 34A-34B where the pressurized gas is movable within fluid chamber 803). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger et al. (US Patent Pub. 20120310169 hereinafter 'Sonderegger') in view of Nessel et al. (US Patent Pub. 20160250411 hereinafter 'Nessel').
Regarding Claim 17, Sonderegger teaches all elements of claim 16 mentioned above. Sonderegger does not teach the feedback mechanism wherein the indicator comprises a shaped passage configured to create an audible sound as fluid passes through the shaped passage.
Nessel teaches [0158] a feedback mechanism wherein the indicator (45) comprises a shaped passage (17) configured to create an audible sound as fluid (24) passes through the shaped passage ([0158] teaches a whistle or acoustic signal generating means). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator of Sonderegger to include a shaped passage configured to create an audible sound as fluid passes through the shaped passage as taught by Nessel. Doing so would provide an acoustic signal generating means in addition to a visual feedback feature (Nessel [0158]).
Regarding Claim 31, Sonderegger teaches all elements of claim 30 mentioned above. Sonderegger does not teach the method wherein the injection device comprises a feedback mechanism comprising an indicator comprising a shaped passage, and providing the delayed feedback to the user comprises creating an audible sound, by the indicator, in response to fluid passing through the shaped passage.  
Nessel teaches [0158] a feedback mechanism wherein the indicator (45) comprises a shaped passage (17) configured to create an audible sound as fluid (24) passes through the shaped passage ([0158] teaches a whistle or acoustic signal generating means). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator of Sonderegger to include shaped passage, and providing the delayed feedback to the user comprises creating an audible sound, by the indicator, in response to fluid passing through the shaped passage as taught by Nessel. Doing so would provide an acoustic signal generating means in addition to a visual feedback feature (Nessel [0158]).
Allowable Subject Matter
Claims 19, 27 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 19, none of the prior art teaches or makes obvious the limitations of claim 19 in combination with the claim(s) from which it depends. 
As to Claim 27, none of the prior art teaches or makes obvious the limitations of claim 27 in combination with the claim(s) from which it depends. 
As to Claim 33, none of the prior art teaches or makes obvious the limitations of claim 33 in combination with the claim(s) from which it depends. 

Response to Arguments
Applicant's arguments filed on 5/16/2022 have been fully considered but they are not persuasive. 
Regarding the arguments on Pg. 7 line 12 – Pg. 8 line 18, the applicant argues that the term “locking mechanism” does not invoke 35 USC 112 (f). The examiner does not find this to be persuasive. The term “locking mechanism” invokes 112(f) for the following reasons: 
Even though applicant correctly states that “a claim limitation that does not use the term "means" or "step" will trigger the rebuttable presumption that 35 U.S.C. 112(f)  does not apply”, 
MPEP 2181 states: 
“Even in the face of this presumption, the examiner should nonetheless consider whether the presumption is overcome. The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'”
  And
“identifying and construing functional claim limitations. If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f). Application of 35 U.S.C. 112(f)  is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution”
And
“examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3 prong analysis
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.” 
The term “locking mechanism” meets the three-prong analysis: 
(a) “mechanism” is a term used as a substitute for “means” that is a generic placeholder for performing the claimed function; 
(b) “mechanism” (the generic placeholder) is modified by functional language as seen in lines 2-4 of claim 25, “a locking mechanism having a first position in which the locking mechanism holds the actuator, and a second position in which the locking mechanism releases the actuator such that the actuator urges fluid from the fluid chamber”; and
(c) “mechanism” (the generic placeholder) is not modified by sufficient structure for performing the functions of holding the actuator in a first position and releasing the actuator such that the actuator urges fluid from the fluid chamber.
	For these reasons, the term “locking mechanism” invokes 35 USC 112(f). 
	Regarding the arguments on Pg. 9 lines 3-9, the applicant argues that the divider 504 of Sonderegger is not a “restricted outlet”. The examiner does not find this to be persuasive. The divider/barrier 504 is essentially a closed outlet that becomes open when ruptured. For these reasons Sonderegger meets the claim limitations and the rejection still holds. 
	Regarding the arguments on Pg. 9 lines 10-17, the applicant argues that Sonderegger does not disclose the actuator 212 urging the fluids to mix. The examiner does not find this to be persuasive. While Sonderegger does not explicitly state that actuator 212 “urges” the fluid to mix one can see in figures 26A-26B that actuator 212 pushes on the dye packs and therefore, at least to some degree, urges the fluids to mix. For these reasons Sonderegger meets the claim limitations and the rejection still holds. 
	Regarding the arguments on Pg. 9 lines 18- 25, the applicant argues that the indicator does not provide feedback after a predetermined volume of fluid has passed through, rather that it indicated that a delivery is substantially complete. The examiner does not find this to be persuasive. The claim does not specify that mixing of the fluids cannot occur instantaneously. Furthermore, a volume of fluid corresponding to a delivery that is “substantially complete” falls within the broadest reasonable interpretation of “a predetermined volume”. For these reasons Sonderegger meets the claim limitations and the rejection still holds. 
	Regarding the arguments on Pg. 9 line 27- 30 the applicant argues that the pressurized gas of Lavi is both the fluid within the fluid chamber having a restricted outlet and an actuator. The examiner does not find this to be persuasive. The “fluid” in claim 16 is not positively recited. Furthermore, the examiner is interpreting that the high pressure gas (as described in [0174] of Lavi) would be capable of urging fluids (including fluids not explicitly mentioned by Lavi such as pre-existing air or other gases) through the restricted outlet 806.  For these reasons Lavi meets the claim limitations and the rejection still holds. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /James D Ponton/Primary Examiner, Art Unit 3783